Appellate Case: 21-1144     Document: 010110676367      Date Filed: 04/27/2022       Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                                       PUBLISH                               Tenth Circuit

                       UNITED STATES COURT OF APPEALS                        April 27, 2022

                                                                         Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                          Clerk of Court
                          _________________________________

  BRYAN SEALE, an individual,

        Plaintiff - Appellant,

  v.                                                         No. 21-1144

  GARY PEACOCK, an individual; and
  JOHN DOE and/or JANE DOE,
  individuals whose true name(s) are
  unknown,

        Defendants - Appellees.
                       _________________________________

                      Appeal from the United States District Court
                              for the District of Colorado
                           (D.C. No. 1:19-CV-03559-KMT)
                        _________________________________

 Jared R. Ellis, Hall & Evans, LLC (Brian Molzahn with him on the briefs), Denver,
 Colorado, for Plaintiff – Appellant.

 Andrew E. Swan, Leventhal Lewis Kuhn Taylor Swan PC (Michael D. Kuhn with him on
 the brief), Colorado Springs, Colorado, for Defendants – Appellees.
                          _________________________________

 Before TYMKOVICH, Chief Judge, PHILLIPS, and McHUGH, Circuit Judges.
                  _________________________________

 McHUGH, Circuit Judge.
                     _________________________________

       This action involves two incidents targeting Appellant, Bryan Seale. First, in

 November and December 2017, someone sent anonymous letters containing personal
Appellate Case: 21-1144     Document: 010110676367       Date Filed: 04/27/2022   Page: 2



 and derogatory information about Mr. Seale to his acquaintances. Second, in

 December 2018, Mr. Seale discovered that someone had accessed his real estate

 business software account without authorization. Mr. Seale brought this action

 asserting claims against (1) his ex-husband and ex-employee, Gary Peacock, for

 accessing his real estate business account without authorization and (2) unnamed

 defendants for sending the anonymous letters.

         The magistrate judge dismissed the claims in two separate orders. First, she

 granted with prejudice Mr. Peacock’s motion to dismiss the claims alleged against

 him for failure to state a claim. Second, she denied Mr. Seale’s motion to amend the

 complaint to substitute Mr. Peacock for the unnamed defendants and dismissed the

 remaining claims without prejudice. Mr. Seale appeals both orders. Exercising

 jurisdiction under 28 U.S.C. § 1291, we affirm in part and reverse and remand in

 part.

                                 I.   BACKGROUND

                                  A. Factual History1

         Mr. Seale and Mr. Peacock were real estate agents in Colorado. The two

 agents were previously married to each other, and Mr. Peacock previously worked for




         1
         This is an appeal of a Federal Rule of Civil Procedure 12(b)(6) dismissal of
 the claims against Mr. Peacock and a denial of a motion to further amend the
 complaint as to the claims alleged against the unknown defendants. None of the
 defendants have filed an answer to the Amended Complaint. Because of the
 procedural posture of the case, we describe the facts as they were alleged in the
 Amended Complaint, except where otherwise noted. See Safe Streets All. v.
                                            2
Appellate Case: 21-1144    Document: 010110676367          Date Filed: 04/27/2022   Page: 3



 Mr. Seale. They divorced on May 4, 2017,2 and Mr. Seale terminated Mr. Peacock’s

 employment on June 29, 2018.3

    Anonymous Letters

       In November and December 2017, an unidentified person sent at least fifteen

 letters to Mr. Seale’s acquaintances. The letters included statements about

 Mr. Seale’s dating and sexual activity, explicit photographs of Mr. Seale, his profile

 from a dating website, and references to Mr. Seale’s business. In November 2017,

 Mr. Seale received an anonymous letter like those sent to his acquaintances, but his

 also included a hostile note, saying, “Do you like breaking up families” and “my

 attorney will be getting a subpoena to you to testify in my divorce case.” App. Vol. 1

 at 160.

       Subsequently, four real estate agents left Mr. Seale’s company, three clients

 stopped doing business with Mr. Seale, and two non-profit agencies stopped their

 associations with Mr. Seale’s business. Mr. Seale alleged the anonymous letters were

 intended to, and did, harm his reputation and business.




 Hickenlooper, 859 F.3d 865, 878 (10th Cir. 2017) (accepting all well-pleaded factual
 allegations as true when reviewing a dismissal under Rule 12(b)(6)).
       2
           This is the date stamped on the parties’ divorce decree. As a public record,
 this is a fact “subject to judicial notice [that] may be considered in a Rule 12(b)(6)
 motion.” Tal v. Hogan, 453 F.3d 1244, 1264 n.24 (10th Cir. 2006).
       3
          This fact is found in Mr. Seale’s Proposed Second Amended Complaint.
 Although the magistrate judge denied as moot the motion for leave to file this
 proposed complaint, we include this fact only for context. We need not accept it as
 true to resolve the issues in this appeal.
                                             3
Appellate Case: 21-1144    Document: 010110676367         Date Filed: 04/27/2022     Page: 4



       Mr. Seale reported the letters to the Colorado Springs Police Department and

 worked with the United States Postal Inspector to identify the sender. But, as of the

 time of filing the Amended Complaint, his efforts had not been successful and the

 sender remained unidentified.

    Unauthorized Access to Mr. Seale’s CTM Software Account

       Mr. Seale used CTM Software (“CTM”), “an interactive real estate contract

 platform,” to support his business. Id. at 158. The information on his CTM account

 included customers’ names, addresses, phone numbers, email addresses, birthdays,

 and social security numbers; emails sent and received by Mr. Seale; the status of his

 client relationships; complete contract history for his clients; and other client

 documents like bank account information, mortgage account information, lender

 relationships, personal settings, account details, and payment histories.

       A feature of CTM enabled Mr. Seale to view the login history of the account.

 In doing so, he determined that someone other than himself had logged into his CTM

 account nineteen times on or about December 13, 2018. Of those, at least one access

 went through an IP address that belonged to Liberty Toyota on Woodmen Road in

 Colorado Springs, Colorado. The same day as that access, Mr. Peacock was at

 Liberty Toyota getting a vehicle serviced. Mr. Seale also discovered that someone

 other than himself had accessed his CTM account once on or about December 17,

 2018, via an IP address that belonged to Mr. Peacock’s employer at the time.

 According to Mr. Seale, Mr. Peacock was “[t]he only individual who had access to

 [Mr. Seale]’s CTM logon information.” Id. at 159.

                                             4
Appellate Case: 21-1144    Document: 010110676367         Date Filed: 04/27/2022    Page: 5



                                B. Procedural History

       Mr. Seale filed a complaint against Mr. Peacock and unnamed John Doe and/or

 Jane Doe defendants in Colorado state court in November 2019. Mr. Peacock

 removed the action to the United States District Court for the District of Colorado

 based on diversity jurisdiction.4 Mr. Seale and Mr. Peacock consented to have a

 magistrate judge conduct all proceedings in the case.

       After removal, Mr. Seale filed an Amended Complaint pursuant to Federal

 Rule of Civil Procedure 15(a)(1)(B). In the Amended Complaint, Mr. Seale alleged

 three claims against Mr. Peacock: statutory civil theft; violation of the Stored

 Communications Act, 18 U.S.C. §§ 2701–2713 (“SCA”); and invasion of privacy by

 appropriation of name or likeness. Mr. Seale also asserted claims against the

 unknown defendants for intentional infliction of emotional distress/outrageous

 conduct, invasion of privacy by intrusion into seclusion, invasion of privacy by

 public disclosure of private facts, and fifteen counts of libel per se. The magistrate

 judge dismissed the claims against the defendants in separate orders, beginning with

 the claims against Mr. Peacock.

    Claims Against Mr. Peacock

       Mr. Peacock moved to dismiss the three claims alleged against him in the

 Amended Complaint. He argued Mr. Seale had not alleged that Mr. Peacock intended


       4
          When Mr. Seale filed the complaint, Mr. Peacock lived in Connecticut and
 Mr. Seale remained in Colorado. Mr. Seale also certified that he reasonably believed
 the amount in controversy exceeded $100,000. Thus, the district court had removal
 jurisdiction under 28 U.S.C. § 1441 and 28 U.S.C. § 1332.
                                             5
Appellate Case: 21-1144    Document: 010110676367         Date Filed: 04/27/2022     Page: 6



 to permanently deprive Mr. Seale of his property, as required to state a claim for civil

 theft. Mr. Peacock also argued that Mr. Seale failed to plausibly allege damages as

 required to support the remaining claims. In the Amended Complaint, Mr. Seale

 alleged he lost several business relationships after the letters were sent, and he stated,

 without explanation, that he suffered mental anguish from the invasion of his privacy.

       As to the civil theft claim, the magistrate judge concluded allegations that

 Mr. Peacock accessed Mr. Seale’s CTM account without authorization did not

 “support an inference that [Mr.] Peacock intended to permanently deprive [Mr. Seale]

 of his property.” Id. at 263. As to the other two claims, the magistrate judge

 concluded Mr. Seale’s statement that he suffered mental anguish “is a ‘bare

 assertion’ and a ‘[t]hreadbare recital[] of an element of the claim, which is

 unsupported and does not suffice at the pleading stage.’” Id. at 264 (quoting Ashcroft

 v. Iqbal, 556 U.S. 662, 678 (2009)). The magistrate judge also recognized that “any

 damages flowing from [the] letters are irrelevant to the access of the CTM account”

 because the letters were sent over a year before the unauthorized person accessed the

 CTM account. Id. at 264–65. For these reasons, the magistrate judge granted the

 motion and dismissed all three claims alleged against Mr. Peacock. Without

 additional explanation, she dismissed the claims with prejudice.

       Mr. Seale moved to amend the dismissals to be without prejudice under

 Federal Rule of Civil Procedure 59(e) and moved for leave to further amend the

 complaint to remedy the deficiencies in the damage allegations. Before the magistrate

 judge could rule on these motions, Mr. Seale submitted another motion to amend the

                                             6
Appellate Case: 21-1144    Document: 010110676367       Date Filed: 04/27/2022       Page: 7



 complaint to substitute Mr. Peacock in place of the unknown defendants. The

 magistrate judge denied the Rule 59(e) motion as premature and denied the first

 motion to amend as moot due to the second motion to amend.

    Claims Against Unknown Defendants

       Throughout the litigation, Mr. Seale tried to identify the person or persons who

 sent the disparaging letters. Over the course of a year, he brought four motions for an

 extension of time to serve the unknown defendants because his efforts to identify

 them had not yet been successful. In the final motion for an extension of time to

 serve the unknown defendants, Mr. Seale explained he was pursuing DNA analysis of

 the anonymous letters that had been delayed by the COVID-19 pandemic. He

 reported that the lab had finally completed the DNA testing and he expected the

 results soon. The magistrate judge granted a fourth extension but warned that if

 Mr. Seale failed “to serve the unknown defendants” by the new deadline, she would

 “dismiss the claims against the unknown defendants without prejudice pursuant to

 Fed. R. Civ. P. 4(m).” App. Vol. 2 at 36.

       One week before the new deadline, Mr. Seale moved to amend the complaint

 because he “recently obtained additional factual information which . . . forms the

 basis for naming an individual defendant in place of the unknown defendant(s).” Id.

 at 38. In the proposed amended complaint, Mr. Seale alleged he found a photograph

 of his computer tablet taken while it was displaying his dating website profile. That

 profile contained the explicit photograph included in the anonymous letters.

 Mr. Seale alleged the photograph of his tablet had a reflection of the device that took

                                             7
Appellate Case: 21-1144    Document: 010110676367       Date Filed: 04/27/2022     Page: 8



 the photograph, which he claimed resembled Mr. Peacock’s cell phone. Mr. Seale

 also alleged that Mr. Peacock showed Mr. Seale a copy of the explicit photograph

 during a therapy session in 2016. Thus, he sought to substitute Mr. Peacock for the

 unknown defendants as to the remaining claims.5

       In reviewing the motion, the magistrate judge found Mr. Seale had not shown

 good cause for the amendment because the identifying information had been in his

 possession throughout the litigation and therefore, he had not acted diligently. She

 also determined he had not shown excusable neglect. Accordingly, the magistrate

 judge denied Mr. Seale’s motion and dismissed the claims against the unknown

 defendants without prejudice pursuant to Federal Rule of Civil Procedure 4(m).

       Having dismissed all the claims alleged in the Amended Complaint, the

 magistrate judge entered final judgment. Thirty days later, Mr. Seale filed a notice of

 appeal from the final judgment, which incorporated the magistrate judge’s orders

 dismissing Mr. Seale’s claims against Mr. Peacock pursuant to Federal Rule of Civil

 Procedure 12(b)(6) and denying Mr. Seale’s motion to amend the complaint with

 respect to claims against the unknown defendants.

                                  II.   DISCUSSION

       On appeal, Mr. Seale challenges the (1) order granting Mr. Peacock’s motion

 to dismiss the SCA claim pursuant to Rule 12(b)(6), (2) dismissal of the claims



       5
          The proposed amended complaint omitted two of the libel per se claims
 Mr. Seale originally alleged against the unknown defendants and instead alleged only
 thirteen libel per se claims against Mr. Peacock.
                                            8
Appellate Case: 21-1144     Document: 010110676367         Date Filed: 04/27/2022       Page: 9



 against Mr. Peacock with prejudice,6 and (3) order denying Mr. Seale’s motion for

 leave to file an amended complaint substituting Mr. Peacock for the unnamed

 defendants. We review each of these issues in turn.

                      A. The Stored Communications Act Claim

        Mr. Seale contends the magistrate judge erred when she dismissed his SCA

 claim under Rule 12(b)(6) because Mr. Seale can recover statutory damages

 regardless of whether he alleges any actual damages. Mr. Peacock disagrees and also

 argues Mr. Seale lacks sufficient Article III standing to bring the SCA claim.

 Because the standing issue would affect our jurisdiction to consider the other

 arguments related to the SCA, we address it first. For the reasons we now explain, we

 hold Mr. Seale does have standing. We then consider whether the magistrate judge

 erred in dismissing the SCA claim and ultimately conclude Mr. Seale failed to state a

 claim under the SCA.

    Standing

        We consider “the question of standing de novo.” Roe No. 2 v. Ogden, 253 F.3d

 1225, 1228 (10th Cir. 2001). Article III of the United States Constitution “limits the

 jurisdiction of federal courts to ‘Cases’ and ‘Controversies.’” Susan B. Anthony List

 v. Driehaus, 573 U.S. 149, 157 (2014) (quoting U.S. Const., Art. III, § 2). “To

 establish Article III standing, a plaintiff must show (1) an ‘injury in fact,’ (2) a


        6
          Mr. Seale does not challenge the magistrate judge’s decision to dismiss the
 statutory civil theft or invasion of privacy claims alleged against Mr. Peacock for
 failure to state a claim. However, Mr. Seale does challenge the district court’s
 decision to dismiss all three of the claims alleged against Mr. Peacock with prejudice.
                                              9
Appellate Case: 21-1144     Document: 010110676367         Date Filed: 04/27/2022      Page: 10



  sufficient ‘causal connection between the injury and the conduct complained of,’ and

  (3) a ‘likel[ihood]’ that the injury ‘will be redressed by a favorable decision.’” Id. at

  157–58 (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992)).

  Mr. Peacock challenges the injury in fact element, arguing that Mr. Seale has not

  shown an injury in fact because he has not suffered actual damages from the alleged

  SCA violation.

        An injury in fact is “an invasion of a legally protected interest which is

  (a) concrete and particularized and (b) ‘actual or imminent, not “conjectural” or

  “hypothetical.”’” Lujan, 504 U.S. at 560 (quoting Whitmore v. Arkansas, 495 U.S.

  149, 155 (1990)). A federal statute giving a plaintiff a right to sue is not

  determinative of an injury in fact. See Spokeo, Inc. v. Robins, 578 U.S. 330, 339

  (2016). Rather, a plaintiff must also suffer an injury in fact that is both concrete and

  particularized. Id. However, this does not mean the injury must be tangible. Id. at

  340. “Although tangible injuries are perhaps easier to recognize, . . . intangible

  injuries can nevertheless be concrete.” Id. An intangible harm is concrete if it “has a

  close relationship to a harm that has traditionally been regarded as providing a basis

  for a lawsuit in English or American courts.” Id. at 341. Applying this standard, the

  Supreme Court has identified “reputational harms, disclosure of private information,

  and intrusion upon seclusion” as examples of concrete, intangible harms. TransUnion

  LLC v. Ramirez, 141 S. Ct. 2190, 2204 (2021).

        To determine whether Mr. Seale has alleged an injury in fact, we must

  determine whether the harms protected by the SCA have a close relationship to the

                                              10
Appellate Case: 21-1144     Document: 010110676367        Date Filed: 04/27/2022    Page: 11



  harms traditionally protected by the courts. The SCA prohibits “intentionally

  access[ing] without authorization a facility through which an electronic

  communication service is provided” or “intentionally exceed[ing] an authorization to

  access that facility” and “thereby obtain[ing], alter[ing], or prevent[ing] authorized

  access to a wire or electronic communication while it is in electronic storage in such

  system.” 18 U.S.C. § 2701(a).

        Mr. Peacock compares the harm protected by the SCA to the common law tort

  of trespass to chattels, which traditionally requires actual damages. See Van Alstyne

  v. Elec. Scriptorium, Ltd., 560 F.3d 199, 207–08 (4th Cir. 2009) (comparing the SCA

  to the common law trespass to chattels). And because Mr. Seale has not alleged

  actual damages, Mr. Peacock argues Mr. Seale lacks standing. We are not convinced.

        Although the harm protected by the SCA can be viewed as closely related to

  the harm associated with trespass against chattels, the SCA is also closely related to

  other traditional harms. Significantly, the SCA provides recourse for invasions of

  privacy in the realm of electronic communications. See, e.g., In re Facebook, Inc.

  Internet Tracking Litig., 956 F.3d 589, 598 (9th Cir. 2020) (“Congress . . . intended

  to protect these historical privacy rights when they passed the . . . SCA.”); In re

  Nickelodeon Consumer Privacy Litig., 827 F.3d 262, 276 (3d Cir. 2016) (“[T]he

  [SCA] aims to prevent ‘potential intrusions on individual privacy.’” (quoting In re

  Google Inc. Cookie Placement Consumer Privacy Litig., 806 F.3d 125, 145 (3d Cir.

  2015))). The protection of these privacy rights does not require a showing of actual

  damages. See Alvarado v. KOB-TV, L.L.C., 493 F.3d 1210, 1217 (10th Cir. 2007)

                                             11
Appellate Case: 21-1144     Document: 010110676367          Date Filed: 04/27/2022     Page: 12



  (describing the requirements for privacy claims (citing the Restatement (Second) of

  Torts § 652B)). Yet, the Supreme Court has recognized these invasions of privacy as

  concrete harms for purposes of standing. TransUnion, 141 S. Ct. at 2204.

         Mr. Seale alleged he suffered an invasion of privacy because Mr. Peacock,

  without authorization, intentionally accessed his CTM account, which contained

  electronic communications. Even assuming Mr. Seale has not alleged actual damages

  caused by that unauthorized access, the harms stemming from Mr. Seale’s allegations

  are closely connected to the harms protected by traditional privacy claims where the

  unauthorized intrusion is itself actionable. Thus, Mr. Seale has sufficiently alleged an

  injury in fact caused by the unauthorized access that is redressable. Consequently,

  Mr. Seale has standing to bring the SCA claim.

         That Mr. Seale has standing to bring his SCA claim, however, says nothing

  about whether he has sufficiently stated such a claim in the operative complaint. We

  undertake that inquiry now.

     Rule 12(b)(6) Dismissal

         We review an order dismissing claims for failing to state a claim under Rule

  12(b)(6) de novo. Strain v. Regalado, 977 F.3d 984, 989 (10th Cir. 2020). Thus, like

  the magistrate judge, we consider whether the operative complaint contains

  “sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

  on its face.’” Ashcroft, 556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

  544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual

  content that allows the court to draw the reasonable inference that the defendant is

                                              12
Appellate Case: 21-1144    Document: 010110676367        Date Filed: 04/27/2022      Page: 13



  liable for the misconduct alleged.” Id. “Threadbare recitals of the elements of a cause

  of action, supported by mere conclusory statements, do not suffice.” Id. But we

  “accept all the well-pleaded allegations of the complaint as true and [] construe them

  in the light most favorable to the plaintiff.” Albers v. Bd. of Cnty. Comm’rs of

  Jefferson Cnty., 771 F.3d 697, 700 (10th Cir. 2014) (quotation marks omitted).

        Mr. Seale contends he stated a claim under the SCA because he can recover

  statutory damages for a violation regardless of whether he has suffered actual

  damages. In the alternative, Mr. Seale claims he plausibly alleged he suffered actual

  damages from Mr. Peacock’s unauthorized access of his CTM account. For the

  reasons explained below, we hold (1) a plaintiff must show actual damages to be

  eligible to recover statutory damages under the SCA and (2) Mr. Seale did not allege

  actual damages related to the SCA claim in the Amended Complaint.

        a. Actual damages and statutory damages

        As an initial matter, we must determine whether plaintiffs can recover

  statutory damages under the SCA if they have not suffered actual damages. This is an

  issue of first impression in this court. We begin our analysis of this novel question

  with the relevant provisions of the SCA. Then, we review the different approaches

  courts have used to answer this question. Ultimately, we hold SCA plaintiffs cannot

  recover statutory damages without first showing they suffered actual damages caused

  by the SCA violation.




                                             13
Appellate Case: 21-1144     Document: 010110676367         Date Filed: 04/27/2022       Page: 14



               i. The Stored Communications Act

        The SCA is a federal criminal statute, 18 U.S.C. § 2701(a), and it provides a

  private right of action to any “person aggrieved by any violation of” the Act, id.

  § 2707(a). Congress provided that private plaintiffs could obtain relief including

  “preliminary and other equitable or declaratory relief,” “damages,” and “a reasonable

  attorney’s fee and other litigation costs reasonably incurred.” Id. § 2707(b). Congress

  further specified what could be included as damages:

        The court may assess as damages . . . the sum of the actual damages
        suffered by the plaintiff and any profits made by the violator as a result of
        the violation, but in no case shall a person entitled to recover receive less
        than the sum of $1,000. If the violation is willful or intentional, the court
        may assess punitive damages. In the case of a successful action to enforce
        liability under the section, the court may assess the costs of the action,
        together with reasonable attorney fees determined by the court.
  Id. § 2707(c).

               ii. Persuasive authority

        The first question before us is whether plaintiffs can recover the minimum

  statutory damages of $1,000 if they do not allege any actual damages.7 The circuit

  courts that have considered this question have determined plaintiffs must have

  suffered actual damages as a prerequisite to obtaining statutory damages. Vista Mktg.,

  LLC v. Burkett, 812 F.3d 954, 965–75 (11th Cir. 2016); Van Alstyne, 560 F.3d at 205;




        7
          Mr. Seale did not allege that Mr. Peacock received any profits from the SCA
  violation, nor does he argue that he can sustain his claim for statutory damages
  because of “any profits made by the violator as a result of the violation.” 18 U.S.C.
  § 2707(c). Thus, we do not address whether profits made by the violator, without
  actual damages, could support an award of statutory damages.
                                              14
Appellate Case: 21-1144     Document: 010110676367         Date Filed: 04/27/2022       Page: 15



  see also Hovanec v. Miller, 831 F. App’x 683, 685 (5th Cir. 2020) (unpublished)

  (applying the rule set forth by the Fourth and Eleventh Circuits). But a plethora of

  district courts in various circuits have disagreed. Vista Mktg., 812 F.3d at 971–72

  (collecting cases). The crux of the disagreement lies in whether the Supreme Court’s

  analysis in Doe v. Chao, 540 U.S. 614 (2004), should be applied to the SCA. See

  Shefts v. Petrakis, 931 F. Supp. 2d 916, 917 (C.D. Ill. 2013) (describing the

  disagreement about whether the statutory interpretation in Doe applies to the SCA).

        In Doe, the Supreme Court considered a question similar to the one we face

  here: “whether plaintiffs must prove some actual damages to qualify for a minimum

  statutory award of $1,000.” 540 U.S. at 616. In Doe, however, the Court considered

  this question in context of the Privacy Act of 1974, not the SCA. See id.

        The relevant subsection within the Privacy Act stated,

        In any suit brought under the provisions of subsection (g)(1)(C) or (D) of
        this section in which the court determines that the agency acted in a manner
        which was intentional or willful, the United States shall be liable to the
        individual in an amount equal to the sum of—
        (A) actual damages sustained by the individual as a result of the refusal or
        failure, but in no case shall a person entitled to recovery receive less than
        the sum of $1,000; and
        (B) the costs of the action together with reasonable attorney fees as
        determined by the court.
  Id. at 619 (quoting 5 U.S.C. § 552a(g)(4)).

        The Supreme Court held plaintiffs must show they sustained actual damages

  before they can recover the statutorily guaranteed minimum of $1,000. Id. at 620.

  The Court explained, “[w]hen the statute gets to the point of guaranteeing the $1,000


                                              15
Appellate Case: 21-1144     Document: 010110676367        Date Filed: 04/27/2022       Page: 16



  minimum, it not only has confined any eligibility to victims of adverse effects caused

  by intentional or willful actions, but has provided expressly for liability to such

  victims for ‘actual damages sustained.’” Id. (quoting 5 U.S.C. § 552a(g)(4)). Then,

  the clause guaranteeing $1,000 limits it to a “‘person entitled to recovery.’” Id.

  (quoting 5 U.S.C. § 552a(g)(4)). The Court explained, “the simplest reading of that

  phrase looks back to the immediately preceding provision for recovering actual

  damages.” Id. The Court further reasoned, “the statute does not speak of liability (and

  consequent entitlement to recovery) in a freestanding, unqualified way, but in a

  limited way, by reference to enumerated damages.” Id. at 621.

         In support of a different interpretation, the petitioner in Doe asked the Court to

  review the legislative histories of comparable statutes that supposedly authorized

  statutory damages without actual damages. Id. at 626. One of these statutes was 18

  U.S.C. § 2707(c), which is the SCA statute at issue here. Id. The Court declined to

  consider the meaning of the SCA or its legislative history, however, because the SCA

  was “passed well after the Privacy Act,” and “‘subsequent legislative history will

  rarely override a reasonable interpretation of a statute that can be gleaned from its

  language and legislative history prior to its enactment.’” Id. at 626–27 (quoting Solid

  Waste Agency of N. Cook Cnty. v. Army Corps of Eng’rs, 531 U.S. 159, 169 n.5

  (2001)). Thus, the Court did not opine on whether the SCA permitted statutory

  damages without actual damages. And the Court ultimately concluded the Privacy

  Act “guarantees $1,000 only to plaintiffs who have suffered some actual damages.”

  Id. at 627.

                                             16
Appellate Case: 21-1144    Document: 010110676367        Date Filed: 04/27/2022    Page: 17



        Since Doe, numerous lower courts have answered the question the Court left

  open—whether the SCA requires plaintiffs to show actual damages before they are

  eligible to recover statutory damages. The circuit courts that have considered the

  issue have determined, as with the Privacy Act in Doe, plaintiffs must show actual

  damages before being eligible for statutory damages under the SCA. Vista Mktg, 812

  F.3d at 965–75; Van Alstyne, 560 F.3d at 205–06. The Fourth Circuit was the first to

  consider this question in Van Alstyne, where it explained “the SCA and Privacy Act

  contain the substantively identical following phrase: ‘but in no case shall a person

  entitled to recover receive less than the sum of $1,000,’ which ‘looks back to the

  immediately preceding provision for recovering actual damages.’” Id. at 205 (quoting

  Doe, 540 U.S. at 620). “Indeed, the only differences between the damages provisions

  in the two statutes is the SCA’s use of the term ‘suffered’ instead of ‘sustained’ and

  its use of the phrase ‘and any profits made by the violator.’” Id. (quoting 18 U.S.C.

  § 2707(c)). Therefore, the Fourth Circuit applied the reasoning in Doe to the SCA

  and held, “just as the Privacy Act required proof of ‘actual damages’ as a prerequisite

  to recovering statutory damages, so does the SCA.” Id.8


        8
           In addition to the circuit courts, some district courts have agreed with Van
  Alstyne. See Domain Prot., LLC v. Sea Wasp, LLC, No. 4:18-cv-792, 2020 WL
  2557043, at *11 (E.D. Tex. May 20, 2020); Thornton v. Thornton, 492 F. Supp. 3d
  810, 817 (W.D. Ark. 2020); Pennartz v. Pennartz, No. 4:16-cv-00859-KGB, 2017
  WL 4159410, at *9 (E.D. Ark. Sept. 19, 2017); see also Cornerstone Consultants,
  Inc. v. Prod. Input Sols., L.L.C., No. C 10-3072-MWB, 2011 WL 13362662, at *1
  (N.D. Iowa Apr. 27, 2011) (identifying the elements of a claim under the SCA as a
  preliminary matter, including an actual damages element, and requesting
  supplemental briefing about whether the elements identified are complete and
  accurate).
                                            17
Appellate Case: 21-1144    Document: 010110676367        Date Filed: 04/27/2022       Page: 18



        On the other hand, numerous district courts have concluded the reasoning in

  Doe is not applicable to the language of the SCA.9 These courts emphasized other

  ways the SCA differs from the Privacy Act. The major difference they note is that

  “the Privacy Act damages provision . . . includes restrictive language that ‘seems to

  dictate actual damages as the only remedy in that clause.’” Maremont v. Susan

  Fredman Design Grp., Ltd., No. 10 C 7811, 2014 WL 812401, at *7 (N.D. Ill. Mar.

  3, 2014) (quoting Shefts, 931 F. Supp. 2d at 918). But “§ 2707(c) uses permissive

  language—that the [c]ourt ‘may assess as damages’ actual damages and

  profits—which” according to these courts, “‘seems to offer the actual damages

  formula as one means of calculation’ but not to the exclusion of statutory damages.”

  Id. (quoting Shefts, 931 F. Supp. 2d at 918) (emphasis added). In some district courts’

  views, this difference, together with the SCA’s legislative history, supports the

  conclusion that Doe is not persuasive and plaintiffs “need not prove actual damages



        9
          See Cline v. Reetz-Laiolo, 329 F. Supp. 3d 1000, 1045–46 (N.D. Cal. 2018);
  Aguiar v. MySpace LLC, CV 14-05520 SJO (PJWx), 2017 WL 1856229, at *9–10
  (C.D. Cal. May 5, 2017); Chavan v. Cohen, No. C13-01823 RSM, 2015 WL
  4077323, at *4 (W.D. Wash. July 6, 2015); Joseph v. Carnes, 108 F. Supp. 3d 613,
  618 (N.D. Ill. 2015); Brooks Grp. & Assocs., Inc. v. LeVigne, No. 12-2922, 2014 WL
  1490529, at *8–10 (E.D. Pa. Apr. 15, 2014); Maremont v. Susan Fredman Design
  Grp., Ltd., No. 10 C 7811, 2014 WL 812401, at *6–7 (N.D. Ill. Mar. 3, 2014); Shefts
  v. Petrakis, 931 F. Supp. 2d 916, 919 (C.D. Ill. 2013); Pure Power Boot Camp, Inc.
  v. Warrior Fitness Boot Camp, LLC, 759 F. Supp. 2d 417, 428 (S.D.N.Y. 2010);
  Hahn v. Rothman, No. CV 09-0249 ODW (FFMx), 2010 WL 11507395, *4–5 (C.D.
  Cal. Oct. 8, 2010); Cardinal Health 414, Inc. v. Adams, 582 F. Supp. 2d 967,
  975–976 (M.D. Tenn. 2008); Freedman v. Town of Fairfield, No. 3:03CV01048
  (PCD), 2006 WL 2684347, at *3 (D. Conn. Sept. 19, 2006); In re Hawaiian Airlines,
  Inc., 355 B.R. 225, 230–31 (Bankr. D. Haw. 2006); Cedar Hill Assocs., Inc. v. Paget,
  No. 04 C 0557, 2005 WL 3430562, at *2–3 (N.D. Ill. Dec. 9, 2005).
                                            18
Appellate Case: 21-1144    Document: 010110676367         Date Filed: 04/27/2022    Page: 19



  in order to be entitled to the minimum statutory damages provided by § 2707(c).” Id.

  Not surprisingly, Mr. Seale asks us to adopt the reasoning of these decisions, and

  Mr. Peacock advances the position adopted by the federal circuits that have

  considered the issue.

               iii. Interpreting the SCA

        We now resolve de novo whether the SCA requires plaintiffs to show actual

  damages to be eligible for statutory damages. See Roe v. Cheyenne Mountain

  Conference Resort, Inc., 124 F.3d 1221, 1231 (10th Cir. 1997) (applying de novo

  review to a statutory interpretation). Ultimately, we agree with our sibling circuits

  and hold plaintiffs must show actual damages from a SCA violation before they are

  eligible to recover statutory damages.

        When interpreting a statute, “we begin by examining the statute’s plain

  language, and if the statutory language is clear, our analysis ordinarily ends.” Coffey

  v. Freeport McMoran Copper & Gold, 581 F.3d 1240, 1245 (10th Cir. 2009)

  (quotation marks omitted). But where the statutory language is ambiguous, “we look

  to the legislative history and the underlying public policy of the statute.” United

  States v. Manning, 526 F.3d 611, 614 (10th Cir. 2008) (quotation marks omitted).

  Here, the text of the SCA compels the conclusion that actual damages are necessary,

  but we would reach the same conclusion even if the SCA were ambiguous.10



        10
           Although the Supreme Court did not explicitly state the comparable language
  in the Privacy Act was ambiguous, it did look to the legislative history of the statute
  in its analysis. Doe v. Chao, 540 U.S. 614, 622–23 (2004). We do the same here. Cf.
                                             19
Appellate Case: 21-1144     Document: 010110676367          Date Filed: 04/27/2022          Page: 20



        Recall that under § 2707(c),

        The court may assess as damages in a civil action under this section the
        sum of the actual damages suffered by the plaintiff and any profits made by
        the violator as a result of the violation, but in no case shall a person entitled
        to recover receive less than the sum of $1,000. If the violation is willful or
        intentional, the court may assess punitive damages. In the case of a
        successful action to enforce liability under this section, the court may assess
        the costs of the action, together with reasonable attorney fees determined by
        the court.
        The Privacy Act, 5 U.S.C. § 522a(g)(4), has similar language, but it is not

  identical. The Privacy Act contains mandatory language—“the United States shall be

  liable,” 5 U.S.C. § 552a(g)(4) (emphasis added)—while the language of the SCA is

  permissive—“[t]he court may assess damages,” 18 U.S.C. § 2707(c) (emphasis

  added). Mr. Seale assigns great significance to this difference. He suggests the

  permissive language of the SCA, unlike the mandatory Privacy Act counterpart,

  provides that actual damages are not the only form of damages permitted under the

  statute and that the statutory damages of $1,000 is another permissible form of

  damages, irrespective of whether a plaintiff has incurred actual damages. We are not

  persuaded.

        Subsection (c) has three sentences, and each expressly identifies a different

  type of recovery available to a plaintiff: actual damages/profits made by the

  violator/statutory damages, punitive damages, and costs and attorney’s fees. And

  each of these sentences uses the permissive word “may.” So, while Mr. Seale is on



  Shefts, 931 F. Supp. 2d at 919 (criticizing the Van Alstyne court’s decision not to
  consider legislative history).

                                               20
Appellate Case: 21-1144     Document: 010110676367        Date Filed: 04/27/2022     Page: 21



  the right track when he suggests the word “may” tells courts actual damage is not the

  only kind of recovery available, he misses the mark in assuming this language speaks

  to whether a plaintiff can recover statutory damages without showing actual damages.

        The permissive language is consistent with the language and structure of the

  statute, which provides flexibility to the court in fashioning an appropriate remedy.

  Pursuant to the plain language of the SCA, a court could award actual

  damages/profits made by the violator/statutory damages, punitive damages, and/or

  costs and attorney’s fees in a successful SCA action. But there is nothing about that

  discretion that indicates statutory damages are available in the absence of actual

  damages. Instead, the “use of the word ‘may’ . . . conveys only that, where actual

  damages or a violator’s profits exist, a court has discretion to decide whether to

  award to the plaintiff actual damages or profits of the violator, or both or neither,

  when these damages exceed $1,000.” Vista Mktg., 812 F.3d at 972. The permissive

  language does not support Mr. Seale’s interpretation of the statute. Instead, it leaves

  unanswered the question of whether statutory damages are available for a violation of

  the SCA without a showing of actual damages.

        In all other respects, the first sentence of subsection (c) is substantially similar

  to the comparable provision in the Privacy Act. Van Alstyne, 560 F.3d at 205. Thus,

  we look to Doe for guidance. Like the Privacy Act, the SCA “has made specific

  provision . . . for what a victim . . . may recover.” Doe, 540 U.S. at 620. The “actual

  damages” provision begins by authorizing a court to award actual damages and

  profits made by the violator. But the sentence continues: “in no case shall a person

                                             21
Appellate Case: 21-1144     Document: 010110676367        Date Filed: 04/27/2022     Page: 22



  entitled to recover receive less than the sum of $1,000.” 18 U.S.C. § 2707(c). As a

  result, just as in Doe, we must determine what constitutes “a person entitled to

  recover.” Id. Because the statutory damages provision is in the same sentence that

  provides for actual damages, “the simplest reading of that phrase looks back to the

  immediately preceding provision for recovering actual damages.” Doe, 540 F.3d at

  620; see also Van Alstyne, 560 F.3d at 206 (“The reference to a person ‘entitled to

  recover’ in § 2707(c) is best read, just as in Doe, to refer back to the beginning of

  that sentence, that is, a person who ‘suffered’ actual damages.” (emphasis omitted)).

  We agree with the circuits that have considered this issue, that the language of the

  SCA requires a plaintiff to show actual damages as a prerequisite for statutory

  damages.

        Further, contrary to Mr. Seale’s suggestion, the legislative history does not

  undermine this interpretation. The relevant legislative history includes Senate Report

  No. 99-541 and House Report No. 99-647, Shefts, 931 F. Supp. 2d at 918–19,11 which

  describe the then-proposed Electronic Communications Privacy Act (“ECPA”), of



        11
            Mr. Seale’s argument regarding the legislative history consists of only two
  sentences containing general quotations from Maremont, 2014 WL 812401. He does
  not cite the legislative history he believes supports his position. Thus, Mr. Seale
  likely waived his legislative history argument “by inadequately briefing it.” Burke v.
  Regalado, 935 F.3d 960, 1014 (10th Cir. 2019) (“Cursory statements, without
  supporting analysis and [citations] are inadequate.” (internal quotation marks
  omitted)); see also Fed. R. App. P. 28(a)(8)(A). Nevertheless, we exercise our
  discretion to consider the argument because we think it important for a complete
  statutory interpretation analysis. See United States v. Moya, 5 F.4th 1168, 1193 (10th
  Cir. 2021) (“[W]hether issues should be deemed waived is a matter of discretion.”
  (quotation marks omitted)).
                                             22
Appellate Case: 21-1144    Document: 010110676367         Date Filed: 04/27/2022    Page: 23



  which the SCA is a part. When discussing the damages for a civil action brought for a

  violation of the SCA, the Senate Report says “damages . . . includ[e] the sum of

  actual damages suffered by the plaintiff and any profits made by the violator as the

  result of the violation as provided in (c) with minimum statutory damages of $1,000.”

  S. Rep. No. 99-541, at 43. The House Report says, “[d]amages include actual

  damages, any lost profits but in no case less than $1,000.” H.R. Rep. 99-647, at 74.

        Nothing in these statements is inconsistent with our textual interpretation of

  the statute. Both reports could be read as suggesting a plaintiff must have actual

  damages, but if those damages are less than $1,000, the statute provides for an award

  of $1,000. And while the statements might also be interpreted to the contrary, neither

  report expressly speaks to whether actual damages are necessary to be eligible for

  statutory damages. See Vista Mktg., 812 F.3d at 974 (explaining why the text of the

  Senate and House Reports do not “give a clear indication” that Congress intended to

  allow statutory damages without showing actual damages).

        Moreover, unlike the final statute, the reports refer to a prior version of the

  SCA that was never adopted and did not include punitive damages. This difference is

  significant, because the punitive damages provision “allows the statute to serve as a

  deterrent to would-be violators even when they think their violations will inflict no

  actual damages, and it permits victims to recover in an appropriate case even when

  they can prove no actual damages.” Id. at 973 (citing Van Alstyne, 560 F.3d at 209

  (holding the SCA permits a plaintiff to recover punitive damages without showing

  actual damages)). “Conceivably, the availability of punitive damages under the

                                             23
Appellate Case: 21-1144     Document: 010110676367         Date Filed: 04/27/2022        Page: 24



  adopted version of the statute could have been a consideration in Congress’s

  determination of whether to provide for statutory damages in the absence of actual

  damages and a violator’s profits.” Id. at 973–74. For these reasons, the legislative

  history, even if relevant to our analysis, does not support a different interpretation of

  the statutory text.

         In sum, we hold plaintiffs cannot recover statutory damages under the SCA

  without first showing they suffered actual damages. Accordingly, we must now

  determine whether Mr. Seale alleged actual damages in support of his SCA claim.

         b. Damage allegations

         We review de novo whether Mr. Seale alleged actual damages related to the

  alleged SCA violation such that the claim could survive a motion to dismiss. Strain,

  977 F.3d at 989. We hold he did not.

         As to damages caused by the SCA violation, Mr. Seale alleged only that

  “[s]ubsequent to the mailing of the [letters],” (1) four real estate agents left his

  company; (2) three clients stopped communicating with him; and (3) two non-profit

  agencies stopped associating with his business. App. Vol. 1 at 160–61. None of these

  losses are connected to the alleged unauthorized access of his CTM account because

  the anonymous person mailed the letters more than one year before Mr. Peacock

  allegedly accessed the CTM account without authorization. The Amended Complaint

  is therefore insufficient to support an inference that Mr. Seale suffered actual




                                              24
Appellate Case: 21-1144    Document: 010110676367        Date Filed: 04/27/2022    Page: 25



  damages caused by the CTM account access. And the magistrate judge correctly

  dismissed the SCA claim for failing to allege actual damages.12

                             B. Dismissal With Prejudice

        Mr. Seale next argues the magistrate judge erred by dismissing the claims

  against Mr. Peacock with prejudice. “We review the [magistrate] judge’s dismissal

  with prejudice for an abuse of discretion.” United States ex rel Stone v. Rockwell Int’l

  Corp., 282 F.3d 787, 809 (10th Cir. 2002). We have held “[a] dismissal with

  prejudice is appropriate where a complaint fails to state a claim under Rule 12(b)(6)

  and granting leave to amend would be futile.” Knight v. Mooring Capital Fund, LLC,

  749 F.3d 1180, 1190 (10th Cir. 2014) (quotation marks omitted). Both of these

  questions are issues of law that we consider de novo. Cohen v. Longshore, 621 F.3d

  1311, 1314–15 (10th Cir. 2010).

        We now evaluate de novo whether granting leave to amend on the three claims

  alleged against Mr. Peacock—statutory civil theft, violation of the SCA, and invasion

  of privacy by appropriation of name or likeness—would be futile. Specifically, we

  consider whether an amendment of these claims would be subject to dismissal under


        12
           Mr. Seale also argues we should reverse the magistrate judge’s decision
  because he adequately stated a claim for punitive damages and attorney’s fees. As
  Mr. Peacock notes, Mr. Seale failed to raise these arguments before the magistrate
  judge, and they are therefore not preserved. Nor does Mr. Seale argue plain error on
  appeal. Thus, Mr. Seale waived the arguments, and we do not consider them on
  appeal. See United States v. Leffler, 942 F.3d 1192, 1196 (10th Cir. 2019) (“When an
  appellant fails to preserve an issue and also fails to make a plain-error argument on
  appeal, we ordinarily deem the issue waived (rather than merely forfeited) and
  decline to review the issue at all.” (emphasis added)).

                                            25
Appellate Case: 21-1144      Document: 010110676367         Date Filed: 04/27/2022     Page: 26



  Rule 12(b)(6) for failure to state a claim. Full Life Hospice, LLC v. Sebelius, 709

  F.3d 1012, 1018 (10th Cir. 2013). Applying this standard, we conclude the magistrate

  judge correctly dismissed the statutory civil theft claim with prejudice, but we

  reverse and remand with instructions to dismiss the SCA claim and the invasion of

  privacy by appropriation of name or likeness claim without prejudice.

  1. Statutory Civil Theft

         To state a claim for civil theft under Colorado law, a plaintiff must allege the

  defendant “‘knowingly obtains, retains, or exercises control over anything of value of

  another without authorization or by threat or deception,’ and acts intentionally or

  knowingly in ways that deprive the other person of the property permanently.” Van

  Rees v. Unleaded Software, Inc., 2016 CO 51, ¶ 21, 373 P.3d 603, 608 (quoting Colo.

  Rev. Stat. § 18-4-401(1)). The Colorado Supreme Court has clarified that the statute

  requires “the specific intent to permanently deprive the owner of the benefit of

  property.” Id. (quoting Itin v. Ungar, 17 P.3d 129, 134 (Colo. 2000)).

         Mr. Seale has not alleged that Mr. Peacock intended to permanently deprive him

  of property and its benefit. Although Mr. Seale alleges Mr. Peacock accessed sensitive

  business information, there is no contention that Mr. Peacock deleted any of that

  information so that it was no longer available to Mr. Seale. Accessing and viewing

  electronic information that remains accessible to the information’s rightful owner cannot

  amount to a permanent deprivation of property. And to the extent Mr. Seale argues he

  lost clients and employees, people are not property or things that can be the subject of a

  civil theft claim. See Property, BLACK’S LAW DICTIONARY (11th ed. 2019)

                                              26
Appellate Case: 21-1144          Document: 010110676367     Date Filed: 04/27/2022      Page: 27



  (including land, chattel, and intangible resources in the definition of property). Thus, the

  Amended Complaint does not support the necessary elements for statutory civil theft, and

  any amendment would be futile. We therefore affirm the dismissal with prejudice of the

  statutory civil theft claim.

  2. Violation of the Stored Communications Act

         As addressed previously, the magistrate judge properly dismissed Mr. Seale’s

  SCA claim because Mr. Seale failed to allege actual damages. However, this is a

  failure Mr. Seale could remedy. Unlike statutory damages, the text of the SCA does

  not connect an award of punitive damages with a showing of actual damages. 18

  U.S.C. § 2707(c). Instead, under the statute, punitive damages are contingent on the

  “willful or intentional” nature of the SCA violation. Id. SCA plaintiffs, therefore,

  may recover punitive damages regardless of whether they suffered any actual

  damages.13 Thus, Mr. Seale could remedy his SCA claim by amending his complaint

  to expressly request punitive damages. Therefore, we reverse the dismissal with

  prejudice and remand with instructions to dismiss the SCA claim without prejudice.


         13
           Federal courts agree that an award of punitive damages under the SCA is not
  contingent on a showing of actual damages. See Van Alstyne, 560 F.3d at 209
  (holding in the context of the SCA that “proof of actual damages is not required
  before an award of either punitive damages or attorney’s fees”); Domain Prot., 2020
  WL 2557043, at *14 (“[A]ctual damages are not required for punitive damages under
  the SCA.”); Maremont, 2014 WL 812401, at *8 ([A] plaintiff need not prove actual
  damages to recover punitive damages, attorney’s fees, or costs for an SCA
  violation.”); Chadha v. Chopra, No. 12 C 4204, 2012 WL 6044701, at *4 (N.D. Ill.
  Dec. 5, 2012) (“The federal courts are in agreement that a party can recover punitive
  damages and attorneys’ fees even without proving actual damages’ under the SCA);
  Hahn, 2010 WL 11507395, at *5 (holding “punitive damages are permissible absent
  proof of actual damages” from an SCA violation).
                                               27
Appellate Case: 21-1144    Document: 010110676367        Date Filed: 04/27/2022    Page: 28



  3. Invasion of Privacy by Appropriation of Name or Likeness

        To state a claim for invasion of privacy by appropriation of name or likeness

  under Colorado law, a plaintiff must allege “(1) the defendant used the plaintiff’s

  name or likeness; (2) the use of the plaintiff’s name or likeness was for the

  defendant’s own purpose or benefit, commercially or otherwise; (3) the plaintiff

  suffered damages; and (4) the defendant caused the damages incurred.” Joe

  Dickerson & Assocs., LLC v. Dittmar, 34 P.3d 995, 1002 (Colo. 2001) (en banc). In

  the Amended Complaint, Mr. Seale alleged Mr. Peacock appropriated his name or

  likeness by using Mr. Seale’s login credentials to access his CTM account.

        As with the SCA claim, the magistrate judge dismissed the invasion of privacy

  claim because Mr. Seale had not adequately alleged damages. Mr. Seale could

  remedy this deficiency through further amendment by including factual support for

  the mental anguish he allegedly suffered from the invasion of his privacy. See id.

  (expressly allowing plaintiffs to recover personal damages such as mental anguish for

  invasions of privacy by appropriation of name or likeness).

        However, in reviewing the futility of this claim de novo, we are hindered by

  the unsettled status of Colorado law. It is unclear whether Colorado would treat the

  unauthorized use of another’s username and password to log into an account as an

  appropriation of name or likeness. Specifically, the Colorado Supreme Court has not

  addressed whether a username and password combination constitutes a “name” for

  purposes of this claim or whether, even if such is a name, a defendant must use it in

  public to appropriate it. These arguments were not raised by the parties or considered

                                            28
Appellate Case: 21-1144    Document: 010110676367          Date Filed: 04/27/2022   Page: 29



  by the magistrate judge, and we cannot determine whether it is “patently obvious”

  that these facts could not support a claim for invasion of privacy by appropriation of

  name or likeness under Colorado law. See Knight, 749 F.3d at 1190 (stating a court

  can sua sponte adjudicate a claim under Rule 12(b)(6) only “when it is patently

  obvious that the plaintiff could not prevail on the facts alleged and allowing her an

  opportunity to amend her complaint would be futile.” (quotation marks omitted)). For

  purposes of this appeal, we assume, without deciding, that amendment would not be

  futile. See id.; cf. 6 Charles Alan Wright & Arthur R. Miller, Federal Practice and

  Procedure § 1487 (3d ed. 2021) (“If a proposed amendment is not clearly futile, then

  denial of leave to amend is improper.” (emphasis added)). Accordingly, we reverse

  and remand the dismissal with prejudice and instruct the magistrate judge to dismiss

  this claim without prejudice.

                                  C. Motion to Amend

        We turn now to the denial of Mr. Seale’s motion to further amend the

  complaint to substitute Mr. Peacock for the unknown defendants, which we review

  “for abuse of discretion.” Albers, 771 F.3d at 700–01.

        Motions to amend pleadings prior to trial are governed by Federal Rules of

  Civil Procedure 15 and 16. Birch v. Polaris Indus., Inc., 812 F.3d 1238, 1247 (10th

  Cir. 2015). As relevant here, Rule 15(a)(2) states, “a party may amend its pleading

  only with the opposing party’s written consent or the court’s leave. The court should

  freely give leave when justice so requires.” After a scheduling order deadline for

  amending the pleadings has passed, however, “a party seeking leave to amend must

                                            29
Appellate Case: 21-1144    Document: 010110676367        Date Filed: 04/27/2022       Page: 30



  demonstrate (1) good cause for seeking modification under Fed. R. Civ. P. 16(b)(4)

  and (2) satisfaction of the Rule 15(a) standard.” Birch, 812 F.3d at 1247 (quotation

  marks and brackets omitted). The good cause standard “requires the movant to show

  the scheduling deadlines cannot be met despite the movant’s diligent efforts.” Id.

  (quotation marks and brackets omitted).

        Mr. Seale argues the magistrate judge abused her discretion in denying his

  motion because she incorrectly applied the good cause standard. Specifically, he

  contends the magistrate judge had previously extended the amendment deadline in

  the scheduling order such that only Rule 15(a)(2) applied, which contains no good

  cause requirement. But in interpreting the order, the magistrate judge concluded the

  deadline for amending the pleadings had not been extended. We give deference to the

  magistrate judge’s interpretation of her own order, and we will reverse only if “the

  record clearly shows an abuse of discretion.” Auto-Owners Ins. Co. v. Summit Park

  Townhome Ass’n, 886 F.3d 863, 872 (10th Cir. 2018) (quoting Chi., Rock Island &

  Pac. R.R. v. Diamond Shamrock Ref. & Mktg. Co., 865 F.2d 807, 811 (7th Cir.

  1988)).

        The magistrate judge’s order granting Mr. Seale’s fourth motion seeking

  additional time to serve the unknown defendants states,

        ORDER granting in part [48] Fourth Motion Requesting Additional Time
        to Obtain Service of Process Upon Unknown Defendants. This case was
        filed one year ago. Plaintiff has not identified or located the unknown
        defendants, despite multiple extensions of the deadline to serve the
        defendants. Plaintiff is granted an extension to and including November 30,
        2020, to identify and serve the unknown defendants. If Plaintiff fails to
        serve the unknown defendants by November 30, 2020, the court will

                                            30
Appellate Case: 21-1144     Document: 010110676367        Date Filed: 04/27/2022        Page: 31



        dismiss the claims against the unknown defendants without prejudice
        pursuant to Fed. R. Civ. P. 4(m). No further extensions of this deadline will
        be granted.
  App. Vol. 2 at 36.

        There is no language in the order that extends the time to amend the pleadings.

  Nor did Mr. Seale expressly seek an extension of the time to amend the pleadings or

  join new parties.14 Nevertheless, Mr. Seale argues the order necessarily extended the

  amendment deadline because the only way to serve the unnamed defendants is by

  first amending the complaint to identify them. In other words, Mr. Seale argues the

  magistrate judge’s interpretation is impossible: it requires him to serve the unknown

  defendants without first amending the complaint to join them.

        While it is true that substituting a named defendant for an unnamed defendant

  requires amending the complaint, see McPhail v. Deere & Co., 529 F.3d 947, 952


        14
             In his motion, Mr. Seale’s recognized that he would

        need to seek leave to amend the Complaint with respect to the claims
        against Unknown Defendant(s) in order to name such person(s) in the place
        of Unknown Defendant(s). However, [Mr. Seale] will not be in a position
        to seek leave to amend the Complaint, or to serve the party or parties to be
        substituted for Unknown Defendant(s) by . . . the current deadline for
        service authorized by the court.
  App. Vol. 2 at 33. But he did not reference or seek to extend the time to amend the
  pleadings or join parties. Rather, he labeled the motion as a “Fourth Motion
  Requesting Additional Time to Obtain Service of Process upon Unknown
  Defendants,” id. at 30, and he argued only that he had “good cause for his failure to
  serve Unknown Defendant(s),” id. at 34. The only request he made in that motion
  was “that pursuant to Fed. R. Civ. P. 4(m), the Court enter an order extending the
  deadline by which Unknown Defendants must be served, and allowing Plaintiff up to
  and including December 31, 2020 to effectuate service upon unknown Defendants.”
  Id. at 34. Together, these factors show Mr. Seale brought the motion to extend the
  service deadline and not the deadline to amend the pleadings or join parties.
                                             31
Appellate Case: 21-1144    Document: 010110676367       Date Filed: 04/27/2022      Page: 32



  (10th Cir. 2008) (suggesting amendment is the proper way to substitute named

  defendants for unnamed defendants), it was not impossible for Mr. Seale to comply

  with the magistrate judge’s interpretation of the order. Under the magistrate judge’s

  interpretation, the order extended the time to allow Mr. Seale to serve the unknown

  defendants, but it did not extend the time to amend the complaint to join them as

  parties. In practice, the extension of the time to serve the unknown defendants

  assured Mr. Seale that his claims against the unknown defendants would not be

  dismissed for failing to serve the complaint before the new deadline. By not also

  extending the time to amend the complaint, however, the magistrate judge reserved

  the opportunity to review the proposed amended complaint to ensure that the

  amendment was supported by good cause. Although the good cause standard is a

  more difficult standard, see Bylin v. Billings, 568 F.3d 1224, 1231 (10th Cir. 2009)

  (stating Rule 16 is “an arguably more stringent standard than the standards for

  amending a pleading under Rule 15”), this is not an impossible task. Indeed, even

  after receiving an extension of the time to serve the unknown defendants, Mr. Seale

  recognized he needed leave to amend the complaint before he could serve the

  unknown defendants. See App. Vol. 2 at 38 (“Because Plaintiff must serve that

  individual by November 30, 2020, he is submitting this motion [for leave to file an

  amended complaint] on a forthwith basis.”). There is no reason why it would have

  been impossible for Mr. Seale to show good cause supporting the motion to amend.

  And if he had met that burden, the magistrate judge would have permitted him to



                                            32
Appellate Case: 21-1144     Document: 010110676367        Date Filed: 04/27/2022     Page: 33



  substitute Mr. Peacock for the unknown defendants, and he would have been able to

  serve Mr. Peacock with the amended complaint.

        In summary, a party must show good cause to extend a deadline in the

  scheduling order. Birch, 812 F.3d at 1247; see also Fed. R. Civ. P. 16(b)(4) (“A

  schedule may be modified only for good cause and with the judge’s consent.”

  (emphasis added)). But Mr. Seale never attempted to show good cause to extend the

  time to amend the pleadings/join parties. Accordingly, the magistrate judge’s

  interpretation of the order was not a clear abuse of discretion. Instead, it was

  (1) consistent with the language of the order and Mr. Seale’s request for an extension

  of the time to serve the unknown defendants, (2) possible to satisfy, and

  (3) consistent with our precedent and the requirements of the Federal Rules of Civil

  Procedure. Thus, the magistrate judge did not abuse her discretion in concluding that

  she had not extended the deadline to amend the pleadings and applying the good

  cause standard.

        Mr. Seale next argues that even if the magistrate judge did not err by applying

  the good cause standard, we should reverse the decision because Mr. Seale satisfied

  that standard. But Mr. Seale has not explained why the magistrate judge’s decision

  was “arbitrary, capricious, whimsical, or manifestly unreasonable.” Tesone v. Empire

  Mktg. Strategies, 942 F.3d 979, 989 (10th Cir. 2019) (quotation marks omitted). To

  the contrary, Mr. Seale recognizes there were reasons in the record supporting the

  magistrate judge’s decision, including the fact that he “was in possession of

  photographs that provided the basis for his Second Motion to Amend the Complaint

                                             33
Appellate Case: 21-1144    Document: 010110676367        Date Filed: 04/27/2022   Page: 34



  throughout the litigation.” Appellant Br. at 50. He argues simply that the magistrate

  judge should have come to a different conclusion because he had shown reasonable

  diligence in other ways. But it is not our place to reconsider the circumstances and

  determine anew whether Mr. Seale had shown good cause. The record supports the

  magistrate judge’s conclusion, and she did not abuse her discretion in denying the

  motion. For these reasons, we affirm the magistrate judge’s order denying

  Mr. Seale’s motion for leave to file the amended complaint naming the unknown

  parties.

                                 III.   CONCLUSION

         In sum, we AFFIRM IN PART and REVERSE AND REMAND IN PART.

  Specifically, we AFFIRM the dismissal of Mr. Seale’s SCA claim under Rule

  12(b)(6). We AFFIRM the dismissal with prejudice of the statutory civil theft claim.

  We REVERSE AND REMAND the dismissal with prejudice of the SCA claim and

  the invasion of privacy by appropriation of name or likeness claim and instruct the

  court to dismiss these claims without prejudice.15 We also AFFIRM the order

  denying Mr. Seale’s motion to amend.




         15
           We deny Mr. Peacock’s request for attorney’s fees on appeal. Because the
  claims remain dismissed for failure to state a claim under Rule 12(b)(6), we leave in
  place the magistrate judge’s order granting Mr. Peacock attorney’s fees under Colo.
  Rev. Stat. § 13-17-201.
                                            34